a




.




                    OFFICE     OF    THE    ATTORNEY     GENERAL   OF   TEXAS
                                               AUSTY\1




        HononxblO.Con8ud?lor~noe
        County Attormy
        UP8hur caunty
        Ollwr, Texas
        Dear Slrx                      Opinion MO. O-6737




                                   The Cammis8lons~~vho aaspose
                      8iOdOM        COUFt
                                    Of up8hur  cOIUIty,TUco8, hV0
            been reqti-stklby an attorney, vho 18 8uppoa0d to be
            Mpl-OOWting  the roepeotlvo defendants in each of th.
            -808, t0 per him, the attorney, th0 mount 0r $72.50.
            Said rttornOy h8 not filed l written request vlth the
            Coaml8slonermCourt for the plyRent of such 8~8 of
            money to Mm, nor tnve nny of the xw8peatlvo dOioXx¶Onts
            requested or filed l written request vlth the C-18-
            sioners Court of Upohur County, Texas, for a reiund Of
            their money.
Honorable Cmard    Vance, page 2


            "Is the Cwmmleelsnere Court of Upshur County,
       Texas, llable f8rithe $72.50. lndlvldually, or ln
       their of'flclalcapacity, by reaeon of the acts of
       the Justice of the Peace In placing ln the'County
       Trersury of Up8hUr County, Texas, the said sum of
       $72.501 Or vould Upshur County be liable?"
            Under the hCt8   Stated, ve do not perceive any theory,
and   none has been advanced, upon vhlch recovery may be had against
either the County or the County Commleelonsre.




UJRti/JCP


                                                 .